 



EXHIBIT 10.1
AMENDED AND RESTATED
1996 LONG-TERM INCENTIVE PLAN
OF
ZAPATA CORPORATION
     1. Objective. The 1996 Long-Term Incentive Plan (the “Plan”) of Zapata
Corporation, a Nevada corporation (the “Company”), is designed to retain key
executives and other selected employees and reward them for making major
contributions to the success of the Company and its Subsidiaries (as hereinafter
defined). These objectives are to be accomplished by making awards under the
Plan and thereby providing Participants (as hereinafter defined) with a
proprietary interest in the growth. and performance of the Company and its
Subsidiaries.
     2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
          “Award” means the grant of any form of stock option, stock
appreciation right stock award or cash award, whether granted singly, in
combination or in tandem, to a Participant pursuant to any applicable terms,
conditions and limitations as the Committee may establish in order to fulfill
the objectives of the Plan.
          “Award Agreement” means a written agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award.
          “Board” means the Board of Directors of the Company.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Committee” means such committee of the Board as is designated by the
Board to administer the Plan, except that if the Board elects to administer the
Plan itself, “Committee” shall refer to the Board. The Committee shall be
constituted to permit the Plan to comply with Rule 16b-3, as hereinafter
defined.
          “Common Stock” means the Common Stock par value $.01 per share, of the
Company.
          “Director” means an individual serving as a member of the Board.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
          “Fair Market Value” means, as of a particular date, (i) if the shares
of Common Stock are fisted on a national securities exchange, the closing sales
price per share of Common Stock on the consolidated transaction reporting system
for the principal national securities exchange on which such shares are so
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if

-4-



--------------------------------------------------------------------------------



 




the shares of Common Stock are not so listed but are quoted in the NASDAQ
National Market System, the closing sales price per share of Common Stock on the
NASDAQ National Market System on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported or (iii) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by NASDAQ, or, if not reported by
NASDAQ, by the National Quotation Bureau, Inc.
          “Participant” means an employee of the Company or any of its
Subsidiaries to whom an Award has been made under this Plan.
          “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or
any successor rule.
          “Subsidiary” means any corporation of which the Company directly or
indirectly owns shares representing more than 50% of the voting power of all
classes or series of capital stock of such corporation which have the right to
vote generally on matters submitted to a vote of the stockholders of such
corporation.
     3. Eligibility. Employees of the Company and its Subsidiaries eligible for
an Award under this Plan are those who hold positions of responsibility and
whose performance, in the judgment of the Committee, can have a significant
effect on the success of the Company and its Subsidiaries.
     4. Common Stock Available for Awards. There shall be available for Awards
granted wholly or partly in Common Stock (including rights or options may be
exercised for or settled in Common Stock) during the term of this Plan an
aggregate of 8,000,000 shares of Common Stock. Notwithstanding the foregoing,
not more than an aggregate of 7,250,000 shares of Common Stock shall be
available in the form of an incentive stock option (“ISO”) and 750,000 shares of
Common Stock shall be available for Awards other than stock options and stock
appreciation rights granted at an exercise or strike price not less than the
Fair Market Value on the date of grant. The Board and the appropriate officers
of the Company shall from time to time take whatever actions are necessary to
file required documents with governmental authorities and stock exchanges and
transaction reporting systems to make shares of Common Stock available for
issuance pursuant to Awards. Common Stock related to Awards that are forfeited
or terminated, expire unexercised, are settled in cash in lieu of Common Stock
or in a manner such that all or some of the shares covered by an Award are not
issued to a Participant, or are exchanged for Awards that do not involve Common
Stock, shall immediately become available for Awards hereunder.
     5. Administration. This Plan shall be administered by the Committee, which
shall have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. Unless
otherwise provided in an Award Agreement with respect to a particular award, the
Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any

-5-



--------------------------------------------------------------------------------



 



restrictions contained in an Award, waive any restriction or other provision of
this Plan or an Award or otherwise amend or modify an Award in any manner that
is either (i) not adverse to the Participant holding such Award or
(ii) consented to by such Participant, (but only to the extent such change does
not cause the Plan to fail to meet the requirements of Sections 409A(a)(2),
409A(a)(3) and 409A(a)(4) of the Code). The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned. No member
of the Committee or officer of the Company to whom it has delegated authority in
accordance with the provisions of Paragraph 6 of this Plan shall be liable for
anything done or omitted to be done by him or her, by any member of the
Committee or by any officer of the Company in connection with the performance of
any duties under this Plan, except for his or her own willful misconduct or as
expressly provided by statute.
     6. Delegation of Authority. The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Company its duties under
this Plan pursuant to such conditions or limitations as the Committee may
establish. except that the Committee may not delegate to any person the
authority to grant Awards to, or take other action with respect to, Participants
who are subject to Section 16 of the Exchange Act.
     7. Awards. The Committee shall determine the type or types of Awards to be
made to each Participant under this Plan. Each Award made hereunder shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the Participant and by the Chief Executive Officer, the Chief
Operating Officer or any Vice President of the Company for and on behalf of the
Company. Awards may consist of those listed in this Paragraph 7 and may be
granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other employee plan of the Company or any of
its Subsidiaries, including the plan of any acquired entity, but only if such
Award, in replacement of, or as alternatives to grants or rights under this Plan
(a) would not constitute an acceleration of deferred compensation for purposes
of Section 409A(a)(3) of the Code, and (b) meets the requirements of
Sections 409A(a)(2), 409A(a)(3) and 409A(a)(4) of the Code. An Award may provide
for the granting or issuance of additional, replacement or alternative Awards
upon the occurrence of specified events, including the exercise of the original
Award. An Award may provide that to the extent that the acceleration of vesting
or any payment made to a Participant under this Plan in the event of a change of
control of the Company is subject to federal income, excise or other tax at a
rate above the rate ordinarily applicable to like payments paid in the ordinary
course of business (“Penalty Tax”), whether as a result of the provisions of
Sections 280G and 4999 of the Code, any similar or analogous provisions of any
statute adopted subsequent to the date hereof, or otherwise, then the Company
shall be obligated to Pay such Participant an additional amount of cash (the
“Additional Amount”) such that the net amount received by such Participant,
after paying any applicable Penalty Tax and any federal or state income tax on
such Additional Amount, shall be equal to the amount that such Participant would
have received if such Penalty Tax were not applicable, provided, however, that
if an event that constitutes a change in control does not constitute a “change
in control” under Section 409A of the Code (or the regulations promulgated
thereunder), no payments with respect to the award shall be made under this
paragraph until such

-6-



--------------------------------------------------------------------------------



 



payments would not constitute an impermissible acceleration under Section 409A
of the Code. Notwithstanding anything herein to the contrary, no Participant may
be granted, during any three-year period, Awards consisting of stock options or
stock appreciation rights exercisable for more than 12.5% of the shares of
Common Stock reserved for issuance under the Plan.
          (a) Stock Option. An Award may consist of a right to purchase a
specified number of shares of Common Stock at a specified price that is not less
than the greater of (i) the Fair Market Value of the Common Stock on the date of
grant and (ii) the par value of the Common Stock on the date of grant. A stock
option may be in the form of an ISO which, in addition to being subject to
applicable terms, conditions and limitations established by the Committee,
complies with Section 422 of the Code.
          (b) Stock Appreciation Right. An Award may consist of a right to
receive a payment, in cash or Common Stock, equal to the excess of the Fair
Market Value or other specified valuation of a specified number of shares of
Common Stock on the date the stock appreciation right (“SAR”) is exercised over
a specified strike price as set forth in the applicable Award Agreement.
          (c) Stock Award. An Award may consist of Common Stock or may be
denominated in units of Common Stock. All or part of any stock award may be
subject to conditions established by the Committee, and set forth in the Award
Agreement, which may include, but are not limited to, continuous service with
the Company and its Subsidiaries, achievement of specific business objectives,
increases in specified indices, attaining specified growth rates and other
comparable measurements of performance. Such Awards may be based on Fair Market
Value or other specified valuations. The certificates evidencing shares of
Common Stock issued in connection with a stock award shall contain appropriate
legends and restrictions describing the terms and conditions of the restrictions
applicable thereto.
          (d) Cash Award. An Award may be denominated in cash with the amount of
the eventual payment subject to future service and such other restrictions and
conditions as may be established by the Committee, and set forth in the Award
Agreement including, but not limited to, continuous service with the Company and
its Subsidiaries, achievement of specific business objectives, increases in
specified indices, attaining specified growth rates and other comparable
measurements of performance.
     8. Payment of Awards.
          (a) General. Payment of Awards may be made in the form of cash or
Common Stock or combinations thereof and may include such restrictions as the
Committee shall determine, including in the case of Common Stock, restrictions
on transfer and forfeiture provisions. As used herein, “Restricted Stock” means
Common Stock that is restricted or subject to forfeiture provisions.
          (b) Deferral. The Committee may permit selected Participants to elect
to defer payments of some or all types of Awards in accordance with procedures
established by the Committee which comply with the following: A Participant must
elect by written notice to the Company, which notice must be made before the
later of (i) the close of the tax year preceding the year in which the Award is
granted or (ii) 30 days of first becoming eligible to participate in

-7-



--------------------------------------------------------------------------------



 




the Plan (or, if earlier, the last day of the tax year in which the participant
first becomes eligible to participate in the Plan) and on or prior to the date
the Award is granted, to defer the receipt of all or a portion of the payment of
an Award; provided that the Committee may impose such additional restrictions
with respect to the time at which a participant may elect to defer receipt of
Common Stock subject to the deferral election. Any election after the period
described above (a “subsequent election”) cannot be effective for at least
twelve (12) months after the date of such subsequent election. Further, the
payment date elected pursuant to the subsequent election must not occur earlier
than the date which is at least five (5) years from the date that the original
payment would have been made. Finally, the subsequent election cannot be made
less than twelve (12) months prior to the date of the first scheduled payment.
Any deferred payment, whether elected by the Participant or specified by the
Award Agreement or by the Committee, may be forfeited if and to the extent that
the Award Agreement so provides.
          (c) Dividends and Interest. Dividends or dividend equivalent rights
may be extended to and made part of any Award denominated in Common Stock or
units of Common Stock, subject to such terms, conditions and restrictions as the
Committee may establish. The Committee may also establish rules and procedures
for the crediting of interest on deferred cash payments and dividend equivalents
for deferred payments denominated in Common Stock or units of Common Stock.
          (d) Substitution of Awards. At the discretion of the Committee, a
Participant may be offered an election to substitute an Award for another Award
or Awards of the same or different type.
     9. Stock Option Exercise. The Price at which shares of Common Stock may be
purchased under a stock option shall be paid in full at the time of exercise in
cash or, if permitted by the Committee, by means of tendering Common Stock or
surrendering another Award, including Restricted Stock, valued at Fair Market
Value on the date of exercise, or any combination thereof. The Committee shall
determine acceptable methods for tendering Common Stock or other Awards to
exercise a stock option as it deems appropriate. If permitted by the Committee,
payment may be made by successive exercises by the Participant. The Committee
may provide for loans from the Company to permit the exercise or purchase of
Awards and may provide for procedures to permit the exercise or purchase of
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award, provided the same are permissible under
applicable laws. Unless otherwise provided in the applicable Award Agreement, in
the event shares of Restricted Stock are tendered as consideration for the
exercise of a stock option, a number of the shares issued upon the exercise of
the stock option, equal to the number of shares of Restricted Stock used as
consideration therefor, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee.
     10. Tax Withholding. The Company shall have the right to deduct applicable
taxes from any Award payment and withhold, at the time of delivery or vesting of
cash or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Award
with

-8-



--------------------------------------------------------------------------------



 



respect to which withholding is required. If shares of Common Stock are used to
satisfy tax withholding, such shares shall be valued based on the Fair Market
Value when the tax withholding is required to be made.
     11. Amendment, Modification, Suspension or Termination. The Board may
amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law except that (i) no amendment or alteration that would impair the rights
of any Participant under any Award previously granted to such Participant shall
be made, without such Participant’s consent and (ii) no amendment or alteration
shall be effective prior to approval by the Company’s stockholders to the extent
such approval is required by applicable legal requirements. In addition, the
Board expressly reserves the right to amend the Plan, as required, to comply
with any requirements of the Code including any regulatory guidance issued with
respect to Section 409A of the Code.
     12. Termination of Employment. Upon the termination of employment by a
Participant, any unexercised, deferred or unpaid Awards shall be treated as
provided in the specific Award Agreement evidencing the Award. In the event of
such a termination. the Committee may, in its discretion, provide for the
extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify the Award in any manner that is either
(i) not adverse to such Participant or (ii) consented to by such Participant but
only to the extent permitted by Sections 409A(a)(2), 409A(a)(3) and 409A(a)(4)
of the Code.
     13. Assignability. Unless otherwise determined by the Committee and
provided in the Award Agreement, no Award or any other benefit under this Plan
constituting a derivative security within the meaning of Rule 16a-l(c) under the
Exchange Act shall be assignable or otherwise transferable except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder. The Committee may prescribe and include
in applicable Award Agreements other restrictions on transfer. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
Paragraph 13 shall be null and void.
     14. Adjustments.
          (a) The existence of outstanding Awards shall not affect in any manner
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
          (b) In the event of any subdivision or consolidation of outstanding
shares of Common Stock or declaration of a dividend payable in shares of Common
Stock or capital reorganization or reclassification or other transaction
involving an increase or reduction in the

-9-



--------------------------------------------------------------------------------



 




number of outstanding shares of Common Stock, the Committee will adjust
proportionally (i) the number of shares of Common Stock reserved under this Plan
and covered by outstanding Awards denominated in Common Stock or units of Common
Stock; (ii) the exercise or other price in respect of such Awards; and (iii) the
appropriate Fair Market Value and other price determinations for such Awards. In
the event of any consolidation or merger of the Company with another corporation
or entity or the adoption by the Company of a plan of exchange affecting the
Common Stock or any distribution to holders of Common Stock of securities or
property (other than normal cash dividends or dividends payable in Common
Stock), the Committee shall make such adjustments or other provisions as it may
deem equitable, including adjustments to avoid fractional shares, to give proper
effect to such event. In the event of a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation, the
Committee shall be authorized to issue or assume stock options, regardless of
whether in a transaction to which Section 424(a) of the Code applies, by means
of substitution of new options for previously issued options or an assumption of
previously issued options, or to make provision for the acceleration of the
exercisability of, or lapse of restrictions with respect to, Awards and the
termination of unexercised options in connection with such transaction, but only
if such substitution, assumption, acceleration or lapse (a) would not constitute
a distribution of deferred compensation for purposes of Section 409A(a)(3) of
the Code or (b) constitutes a distribution of deferred compensation that is
permitted under regulations issued pursuant to Section 409A(a)(3) of the Code.
     15. Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan may be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or transaction reporting system upon which the Common
Stock is then listed and any applicable federal and state securities law. The
Committee may cause a legend or legends to be placed upon any such certificates
to make appropriate reference to such restrictions.
     16. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock
or rights thereto, this Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company or the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to a
grant of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.
     17. Claims Procedure.

-10-



--------------------------------------------------------------------------------



 



          (a) In the event the Company fails to make any payments under the Plan
as agreed, to obtain payment under the Plan, the Participant must file a written
claim with the Company on such forms as shall be furnished to him by the
Company. If a claim for payment is denied by the Company, in whole or in part,
the Company shall provide adequate notice in writing to the Participant within
ninety (90) days after receipt of the claim unless special circumstances require
an extension of time for processing the claim. If such an extension of time for
processing is required, written notice indicating the special circumstances and
the date by which a final decision is expected to be rendered shall be furnished
to the Participant. In no event shall the period of extension exceed one hundred
eighty (180) days after receipt of the claim. The notice of denial of the claim
shall set forth (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent provisions of the Agreement on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) a statement that any appeal of the denial
must be made by giving to the Company, within sixty (60) days after receipt of
the notice of the denial, written notice of such appeal, such notice to include
a full description of the pertinent issues and basis of the claim. The
Participant may review pertinent documents and submit issues and comments in
writing to the Company. If the Participant fails to appeal such action to the
Company in writing within the prescribed period of time, the Company’s adverse
determination shall be final, binding and conclusive.
          (b) If the Participant appeals the denial of a claim for payment
within the appropriate time, the Participant must submit the notice of appeal
and all relevant materials to the Committee. The Committee may hold a hearing or
otherwise ascertain such facts as it deems necessary and shall render a decision
which shall be binding upon both parties. The decision of the Committee shall be
made within sixty (60) days after the receipt of the notice of appeal, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days after receipt of the request for review. If such an extension
of time is required, written notice of the extension shall be furnished to the
Participant prior to the commencement of the extension. The decision of the
Committee shall be in writing, shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the provisions of the Plan on which the decision is based
and shall be promptly furnished to the Participant.
     18. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code, the securities laws of the United States, or the Employee Retirement
Income Security Act of 1974, shall be governed by and construed in accordance
with the laws of the State of Nevada.
     19. Effective Date of Plan. The adoption of this Plan is expressly
conditioned upon the approval by the holders of a majority of shares of Common
Stock and the Company’s $.01 Preference Stock present, or represented and
entitled to vote on the matter, voting together as a single class. If the
stockholders of the Company should fail so to approve this Plan, this Plan shall
be of no force or effect.

-11-